PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/319,014
Filing Date: 15 Dec 2016
Appellant(s): KLEIN et al.



__________________
Martin D. Moynihan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02-07-2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 05-07-2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

REJECTION 1:

Claims 26, 30, 35, 37 and 40-47 are rejected under 35 U.S.C. 103 as being unpatentable over Svirkin (US 2006/0094643) in combination with Sullivan (US 2014/0099343)  and Yu (US 2006/0251685) and Dabrowski (5,895.645), optionally in further combination with Adkins (US 2012/0121694), Jensen (4,925,017) individually or in combination).
Svirkin teaches contact lens cleaning and storing solutions (0142). The compositions taught include liposomes (0180), hyaluronic acid and polymers such as polyethylene glycol, celluloses and gelatin and others (0179). The ocular compositions are sterile filtered and packaged as single use amounts or packaged in unit of use amounts (0142 and 0146). (Abstract, 0002-0004, 0016, 0069, 0070, 0110, 0142, 0146, 0179, 0180, 0186, 0207).

	Sullivan while disclosing ocular boundary compositions which include contact lens cleaning products teaches that hyaluronic acid and phospholipids are lubricants (0044-0046, 0073-0074). The lubricating compositions can be combined with compounds such as polyethylene glycol 400 in an amount of 0.2 to 1 % (0084). The effective amounts of the surface active phospholipids taught by Sullivan are in the range of 10-10,000 micrograms per ml (0085 and 0088 and claims). Sullivan does not teach that the phospholipids are in the form of liposomes, although it is well-known in the art that bilayer structures (liposomes) are formed when the phospholipids are hydrated with an aqueous medium and Sullivan teaches the use of buffer solution in para 0087 which implies that the phospholipids are in the form of liposomes since liposomes are formed by the hydration of phospholipids with aqueous solutions...
	Yu teaches contact lens disinfecting emulsion solutions. The solutions are used for cleaning, rinsing, disinfecting, storing, soaking, lubricating and treating contact lenses.   The solutions have either hyaluronic acid or various celluloses, polyethylene glycol or povidone as viscosity modifiers (Abstract, 0030, 0054, 0055, 0064, 0089, 0098, 0099, 0102, claim 24).
	Dabrowski discloses an ophthalmic solution containing polyvinylpyrrolidone (0.1-1.5 %). According to Dabrowski PVP is a wetting agent and has a number of characteristics that makes it useful in combination with the various components in ophthalmic solutions and provides adhesion of the composition to the corneal surface 
	Adkins teaches a kit which contains liposomes and lubricating ointment for the treatment of ocular conditions (Abstract, 0033-0036 and claims).
	Jensen teaches a contact lens cleaning composition in a kit form. The wetting solutions contain polymers such as polyvinyl alcohol, povidone and others (Abstract, col. 4, lines 27-38, Figures and claims).
	Assuming that the amounts of phospholipids taught by Sullivan are different from instantly claimed amounts (instant amounts are 0.5 mM to 500 mM), it would have been obvious to one of ordinary skill in the art to vary the amounts of phospholipids in contact lens storing and cleaning kit, since phospholipids and polymers are effective lubricants as taught by Sullivan and also for the delivery of active agents encapsulated in liposomes as taught by Svirkin. The inclusion of polymers such as polyethylene glycol or hyaluronic acid or PVP by themselves or in combination would have been obvious to one of ordinary skill in the art since polymers in combination with liposomes are known to be used in contact lens cleaning or storing compositions as taught by Svirkin and polymers are used to modify the viscosity in compositions for cleaning, rinsing, disinfecting, storing, soaking, lubricating and treating contact lenses as taught by Yu. One of ordinary skill in the art would be motivated to use PVP as the polymer in combination with liposomes or phospholipids since Dabrowski teaches the advantages of using PVP in ophthalmic compositions. Supplying the composition in a kit form would have been obvious to one of ordinary skill in the art since kits are well-known in the art 
		
REJECTION 2:

Claims 26, 30, 35, 37 and 40-47 are rejected under 35 U.S.C. 103 as being unpatentable over Karagoezian (6,592,907) in combination with Sullivan (US 2014/0099343) and in further combination with Adkins (US 2012/0121694), Jensen (4,925,017) individually or in combination, optionally in further combination with Yu (US 2006/0251685 or Dabrowski (5,895.645).
The teachings of Adkins, Jensen, Dabrowski and Yu have been discussed above.
Karagoezian teaches a solution containing a lubricating polymer and liposomes containing phospholipids for disinfecting and clean the contact lenses. The lubricating polymers are non-ionic polymers or anionic polymers and include hyaluronic acid. The other polymers taught include polyvinylpyrrolidone.  The cleaning solution is even applied to the eye without removing the contact lenses (Abstract, col. 6, line 16 through col, 7, line 18, col. 7, line 65 through col. 8, line 40, col. 9, line 20 through col. 11, line 27, col. 13, line 31 through col. 15, line 43).
What is lacking in Karagoezian is the teaching of the amounts of phospholipids making up the liposomes and polyethylene glycol.

Yu teaches contact lens disinfecting emulsion solutions. The solutions are used for cleaning, rinsing, disinfecting, storing, soaking, lubricating and treating contact lenses.   The solutions have either hyaluronic acid or various celluloses, polyethylene glycol or povidone as viscosity modifiers (Abstract, 0030, 0054, 0055, 0064, 0089, 0098, 0099, 0102, claim 24).
Adkins teaches a kit which contains liposomes and lubricating ointment for the treatment of ocular conditions (Abstract, 0033-0036 and claims).
Jessen teaches a contact lens cleaning composition in a kit form. The wetting solutions contain polymers such as polyvinyl alcohol, povidone and others (Abstract, col. 4, lines 27-38, Figures and claims).
It would have been obvious to one of ordinary skill in the art to vary the amounts of phospholipids in contact lens storing and cleaning kit, since phospholipids and polymers are effective lubricants as taught by Sullivan and also for the delivery of active . 





(2) Response to Argument

REJECTION 1:
            
Appellant’s arguments are not found to be persuasive. Appellant analyzes the Examiner’s discussion of the teachings of Svirkin, Sullivan, Yu, Dabrowski, Adkins and Jessen and argue that the Examiner has erred by ignoring the purpose of the purpose of the prior hyaluronic acid in assessing potential modifications of the prior art.      According to Appellant Svirkin teaches that hyaluronic acid has one specific purpose, namely, to be covalently attaches to a body surface by  transglutaminase which requires that the hyaluronic acid first be conjugated to a transglutaminase substrate.
According to Appellant the examiner has stated that Svirkin lacks the use of a polymer other than hyaluronic acid and Yu clearly teaches that polymers such as hyaluronic acid, polyethylene glycol and povidone are viscosity modifiers and that implies that they are equivalent as far as viscosity adjustment is concerned. In essence, Appellant argues that in view of the examiner’s position, claims have been amended to limit the polymers to polyethylene glycol and polyvinyl pyrrolidone. 
	These arguments are not persuasive. First of all, the prior art cited clearly indicates that polymers such as hyaluronic acid which Appellant deletes from the claims, polyethylene glycol and polyvinylpyrrolidone and liposomes are known to be used in ophthalmic compositions including contact lens cleaning solutions along with the liposomes and these have lubricating properties. Prior art also indicates the amounts of liposomes, phospholipids and the polymers which fall within the claimed amounts.

	Appellant points out paragraphs 0142 which relates to contact lens cleaning and storing solutions, paragraph 0179 which recites polyethylene glycol as well as other polymers with no apparent relevance to the independent claims 26 or 35 as ‘solid or gel phase carriers or excipients’ for a pharmaceutical compositions and paragraph 0180 which relates to pharmaceutical composition and paragraph 0180 which relates to pharmaceutical preparations forms contained in liposomes. 
	These arguments are not persuasive. The teachings of Svirkin are applicable to his entire compositions whether they are pharmaceutical or non-pharmaceutical compositions. Instant claim 35 recites ‘a method of treating ocular discomfort’ and therefore, the teachings of Svirkin in paragraphs 0179 and 0180 as well as 0142 are applicable for his entire formulations. Appellant’s arguments that Svirkin does not teach or suggest any particular activity for either polyethylene glycol or liposomes, but merely describes both within laundry lists as carriers/excipients which the skilled person would be familiar with are not persuasive since these paragraphs relate to Svirkin’s 
	Appellant argues that the teachings of Sullivan teaches boundary lubrication of the surface of the eye rather than boundary lubrication of the contact lens and Sullivan relies on a specific mechanism whereby specific substances such as hyaluronic acid interact with endogenous proteins and proteoglycans. The rationale behind this argument is not readily apparent to the examiner since instant method claim recites ‘treating ocular discomfort ----- wherein the ocular discomfort is associated with a contact lens’ and Sullivan’s abstract clearly indicates ‘reduce the friction between the contact lens and ocular surface. Sullivan’s teachings are very relevant to the claimed subject matter contrary to Appellant’s arguments.
Appellant’s arguments that the combination of ingredients exhibits an unexpected advantageous effect is not persuasive since no experimental comparison is made with the teachings of prior art, in particular with Sullivan.
Appellant’s arguments that cited Yu describes compositions containing polyethylene glycol or povidone, but not liposomes and that Dabrowski teaches PVP but not liposomes are not persuasive since the rejection is made using combination of these references with Svirkin and Sullivan and not using only Yu and Dabrowski.
Appellant argues that the above-discussed deficiencies of Svirkin, Sullivan, Yu and Dabrowski cannot be remedies by Adkins and/or Jensen, which do not appear to contain any relevant information regarding liposomes and/or a non-ionic polymer beyond what is taught by Svirkin, Sullivan, Yu and Dabrowski. This argument is not 
	Appellant’s arguments and discussion of the Examiner’s statement of ‘additive effect’ in the interview are not persuasive. According to Appellant that “one of ordinary skill in the art would that one of ordinary skill in the art would expect that a combination of polymer and liposomes on friction of a surface would range somewhere between the effect of the polymer per se and the effect of the liposomes per se. This is because friction properties are generally determined by the molecules at the surface, and it is not readily apparent how a polymer molecule which is not at the surface (e.g., a polymer molecule covered by lipid molecules) or a lipid molecule which is not at the surface (e.g., a lipid molecule covered by polymer molecules) would substantially reduce friction at a surface, even if the polymer or lipid was known to exhibit a lubricating effect per se. Thus, for example, if about half of the surface area was coated by lipids and about half of the surface area was coated by the polymer, the friction properties would be expected to be intermediate between those of a lipid-coated surface and a polymer-coated surface”. 
	The rationale behind these arguments are not entirely clear since the references teach a combination of either phospholipids or liposomes and a polymer which have lubricating properties and viscosity modifying properties and therefore, one of ordinary skill in the art would not expect the effect of the mixture to be same as applicant’s 
	Appellant points to figures 4-7 for unexpected results. A careful examination of these figures shows that a combination of either hyaluronic acid or PVP or PEO in combination with liposomes reduces the friction coefficient better than PVP, PEO by themselves or liposomes by themselves. The combination of liposomes with HA or PVP or PEO is suggested by the cited prior art and the amounts are suggested by the cited prior art. Therefore, one would expect the reduction of ocular discomfort caused by contact lens when they are in the composition and then placed in the eye.
	Appellant’s arguments that Svirkin teaches a very specific purpose for hyaluronic acid, namely, to be covalently attaches to a body surface by endogenous transglutaminase. Appellant is incorrect in this statement since Svirkin teaches even 

REJECTION 2:

	Appellant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed Appellant’s arguments regarding 
Karagoezian, Sullivan, Adkins, Jensen, Yu, and Dabrowski The examiner has already addressed Appellant’s arguments regarding Adkins and Jessen. Appellant incorrect in stating that Karagoezian does not teach polyvinylpyrrolidone. On col. 10 line 66 through col. 11, line 11, Karagoezian teaches polyvinylpyrrolidone and phospholipids making up the liposomes. Appellant’s arguments that Karageozian merely includes polyvinylpyrrolidone and the intended purpose of polyvinylpyrrolidone is clearly unrelated to boundary lubrication are not persuasive since the motivation to include a component need not be the same as applicant’s and as pointed out above, the rejection is based on the combination of references and the references of Dabrowski and Jensen teach PVP.


Respectfully submitted,
/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.